DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks

2.	With respect to the claim objections of the pervious Office Action, mailed on 09/16/21, have been withdrawn due to proper amendments and/or persuasive arguments.

Examiner’s Amendment
3.	An Examiner's Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an Amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an Amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner's Amendment was given in a telephone interview with Joel L. Stevens on December 17, 2021.
Following claims have been amended as follows: 
in claim 1, line 13 replace the term “using” with “utilizing”;
in claim 5, line 5 replace the term “using” with “utilizing” and line 6 replace the term “using” with “utilizing”;
in claim 9, line 5 replace the term “coefficients” with “coefficients.”;
in claim 12, line 7 replace the term “(LIE)” with “(UE)” and line 14 replace the term “using” with “utilizing”;
 claim 14, line 3 replace the term “using” with “utilizing” and line 5 replace the term “using” with “utilizing”;
in claim 15, line 2 replace the terms “memory mediums storing” with “memories storing”, line 3 replace the terms “processors, the” with “processor coupled to the one or more memories, the”, line 4 replace the terms “cellular 5G network” with “cellular network”, line 13 replace the term “using” with “utilizing” and line 15 replace the term “matri.” with “matrix.”; and 
in claim 19, line 5 replace the term “using” with “utilizing” and line 6 replace the term “using” with “utilizing”.

Reason for Allowance
4.	Regarding claim 1, Wu (US 2018/0278315 A1) teaches an apparatus comprising: one or more processors, wherein to configure a user equipment (UE) for channel state information (CSI) reporting (Figure 10, Block 1002 “1st CSI calculation and report”) in a cellular network (Paragraph 36: the disclosure is applied to 5G and later including NR technologies), the one or more processors are configured to: receive a radio resource control (RRC) configuration message (Figure 5: RRC layer), first configuration information to configure determination of channel quality information (CQI), a rank indicator (RI), and a precoding matrix indicator (PMI) for the CSI reporting (Figure 10: “1st CSI report includes RI, PMI, CQI”); receive second configuration information to configure codebook parameters for a high spatial resolution codebook associated with the PMI (Figure 10: “2nd CSI feedback stage”, Paragraph 9: the second feedback stage is determined based in part on the first feedback & Paragraph 87: codebook-based feedback with higher spatial resolution). In addition, Kim (2014/0334409 A1) teaches transmit CSI for transmission to a base station, the CSI including the RI and the PMI (Figure 4, Step 450 “RI + PMI”).
However, prior art of record fails to disclose determine a precoding matrix based on the first configuration information, wherein a number of coefficients in at least one coefficient vector for reporting the precoding matrix is configured utilizing the second configuration information and transmit CSI for transmission to a base station, the CSI including the RI and the PMI associated with the determined precoding matrix. Regarding claims 12 and 15 these claims have substantially the same subject matter as claim 1. Hence, claims 12 and 15 are allowed under the same rationale as claim 1. 
	Therefore, regarding claims 1-20 having considered all limitations do not appear to be anticipated by, or obvious in view of, the prior art of record.
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWKAT M. ALI whose telephone number is (571) 270-1639. The Examiner can normally be reached on Monday-Thursday 8:30AM-3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the AIR at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633